                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF COLORADO
                           CHIEF JUDGE MARCIA S. KRIEGER

Criminal Action No. 17-cr-00336-MSK-GPG

UNITED STATES OF AMERICA,

         Plaintiff,

v.

DAVID MORA-ALVAREZ,

      Defendant.
______________________________________________________________________________

         OPINION AND ORDER OVERRULING OBJECTIONS, ADOPTING
          RECOMMENDATION, AND DENYING MOTION TO SUPPRESS
______________________________________________________________________________

         THIS MATTER comes before the Court pursuant to Mr. Mora-Alvarez’s Objections

(#56) to the Magistrate Judge’s Recommendation (# 43) that Mr. Mora-Alvarez’s Motion to

Suppress (# 24) be denied, the Government’s response (# 57), and Mr. Mora-Alvarez’s reply

(#60).

                                              FACTS

         Mr. Mora-Alvarez is charged in a September 21, 2017 Indictment (# 1) with three counts

of possessing controlled substances with an intent to distribute, in violation of 21 U.S.C. § 841(a)

and (b)(1). Mr. Mora-Alvarez was apprehended, and the drugs in question were discovered,

during to a traffic stop that occurred near Grand Junction, Colorado on July 5, 2017.

         Mr. Mora-Alvarez moved (# 24) to suppress the fruits of that traffic stop, arguing that the

law enforcement officer effectuating that stop lacked probable cause to initiate and prolong it.

Magistrate Judge Gallagher conducted an evidentiary suppression hearing on July 13, 2018, and,

at the conclusion of that hearing, recommended (# 43) that Mr. Mora-Alvarez’s motion be

                                                  1
denied. Mr. Mora-Alvarez filed timely Objections (# 56) to that Recommendation pursuant to 28

U.S.C. § 636(b), and the matter is now before this Court.

       The evidence adduced at the suppression hearing is discussed in detail below and merely

summarized here. Only one witness, Colorado State Trooper Shane Gosnell, testified. Trooper

Gosnell testified that at about 4:30 p.m. on July 5, 2017, he was parked in his vehicle at an

emergency crossover, observing eastbound traffic on Interstate 70. He noticed a white sedan

commit two violations of Colorado traffic law: traveling in the left lane of a highway without

passing, and following too closely behind other vehicles. Based upon these observations,

Trooper Gosnell pulled the sedan over.

       When Trooper Gosnell approached the sedan, he also observed a strong smell of air-

freshener, that the driver was visibly nervous, that the driver had vague travel plans, and that

there were discrepancies in vehicle registration information. These, along with other

observations raised Trooper Gosnell’s suspicions that the driver, Mr. Mora-Alvarez, might be

transporting illegal drugs. Trooper ran checks on Mr. Mora-Alvarez’s license and the vehicle’s

registration. While doing so, he also searched various federal databases (identified at the hearing

as “EPIC”) and discovered that Mr. Mora-Alvarez had previously been involved in a currency

seizure case initiated Drug Enforcement Administration.

       Although he suspected that Mr. Mora-Alvarez might be involved in drug trafficking,

Trooper Gosnell returned to Mr. Mora-Alvarez’s vehicle, delivered a warning for the infraction,

and returned Mr. Mora-Alvarez’s documents. Trooper Gosnell engaged Mr. Mora-Alvarez in

additional conversation, and eventually asked permission to search the vehicle. Mr. Mora-

Alvarez initially gave such consent, but then withdrew it. Trooper Gosnell asked Mr. Mora-

Alvarez to exit the vehicle, and Trooper Gosnell summoned his canine unit to perform a sniff



                                                 2
search of the vehicle. The dog gave a non-conclusive indication of concern near the front

passenger side of the vehicle. Although the dog did not give a full alert, Trooper Gosnell then

searched the vehicle, eventually discovering a hidden compartment with considerable quantities

of several drugs.

       Mr. Mora-Alvarez’s Motion to Suppress (# 24) raises three issues: (i) that Trooper

Gosnell lacked probable cause to initiate the traffic stop, as there are no concrete standards to

define the traffic offense of “following too closely” and because Trooper Gosnell’s own driving

actions “caused Mr. Mora-Alvaraz’(sic) allegedly illegal driving pattern”; (ii) after completing

the traffic stop, Trooper Gosnell “re-seized” Mr. Mora-Alvarez by asking to search the vehicle

and proceeding to conduct a canine search, all without probable cause; and (iii) the dog’s

inconclusive “alert” did not provide probable cause for Trooper Gosnell to conduct a hand-

search of Mr. Mora-Alvarez’s vehicle.

       Following the hearing, Magistrate Judge Gallagher orally recommended that Mr. Mora-

Alvarez’s motion be denied. Judge Gallagher stated, in pertinent part, that: (i) because “we’re in

a motions hearing position, . . . the evidence must be looked at in the light most favorable to the

government”; (ii) that the initial traffic stop was premised upon Mr. Mora-Alvarez driving in the

left lane without passing, a violation of Colorado law, and that Trooper Gosnell had reasonable

suspicion to stop Mr. Mora-Alvarez for that violation; (iii) that Trooper Gosnell also had

reasonable suspicion to stop Mr. Mora-Alvarez for the separate violation of “following too

closely,” as Mr. Mora-Alvarez was “within two car lengths or one second” behind a leading

vehicle while traveling at 65-70 mph, relying upon U.S. v. Hunter, 663 F.3d 1136 (10th Cir.

2011); (iv) to the extent that Trooper Gosnell extended the stop by consulting the EPIC database,

Trooper Gosnell had reasonable suspicion to do so based on his observations of various matters –



                                                  3
Mr. Mora-Alvarez’s shaking, nervousness, his California driver’s license and Nevada license

plates, the registration of the vehicle in a different name, a salvage title and high mileage on the

vehicle, and various other factors, taken together; (v) that Trooper Gosnell’s exchanges with Mr.

Mora-Alvarez about his travel plans did not materially contribute to any further suspicion on

Trooper Gosnell’s part; (vi) that Trooper Gosnell had reasonable suspicion to extend the

encounter to conduct the canine search, over Mr. Mora-Alvarez’s objection, apparently because

Mr. Mora-Alvarez demonstrated “tunnel vision because of his nervousness” by failing to recall

that Trooper Gosnell had returned his documents, because Trooper Gosnell observed Mr. Mora-

Alvarez to be sweating heavily, and possibly because Mr. Mora-Alvarez stated that he wanted to

go to the bathroom but refused Trooper Gosnell’s invitation to do so by the side of the road; and

(vii) that the canine unit’s giving of a preliminary alert, but not a final one, nevertheless provided

probable cause to conduct a physical search of the vehicle, pursuant to U.S. v. Moore, 795 F.3d

1224 (10th Cir. 2015).

        Mr. Mora-Alvarez filed timely Objections (# 56) to the Magistrate Judge’s

Recommendation, arguing: (i) the Magistrate Judge applied an incorrect standard in evaluating

the evidence by viewing it in the light most favorable to the Government; (ii) the Magistrate

Judge erred in finding that “reasonable suspicion,” rather than probable cause, was sufficient to

justify the initial traffic stop; (iii) Trooper Gosnell failed to provide sufficient factual detail about

the particular circumstances to justify the conclusion that he had probable cause to stop Mr.

Mora-Alvarez for a passing lane violation; (iv) that Trooper Gosnell’s own violations of

Colorado traffic law while approaching Mr. Mora-Alvarez (speeding in excess of 100 mph,

remaining in the left lane without passing, etc.) “[created] a myopic view of circumstances” that

call into question Trooper Gosnell’s conclusions about whether Mr. Mora-Alvarez was following



                                                   4
too closely behind another vehicle; and (v) in relying upon Mr. Mora-Alvarez’s nervousness as

grounds to prolong the stop, the Magistrate Judge erred in not considering whether Mr. Mora-

Alvarez believed that Trooper Gosnell “was targeting him and attempting to manufacture

probable cause,” and that the Magistrate Judge further failed to weigh the totality of the

circumstances because of the Magistrate Judge’s articulation of an improper standard of review.

                                            ANALYSIS

       A. Standard of review

       The Magistrate Judge’s Recommendation was issued pursuant to 28 U.S.C.

§636(b)(1)(B). Under that statute, this Court makes a “de novo determination of those portions of

the . . . recommendations to which objection is made.” Notably, the requirement is that this

Court conduct a de novo determination, not necessarily a de novo hearing. The Court is

possessed of wide discretion to accept, reject, or modify the Magistrate Judge’s proposed

findings, including resolving issues of credibility. U.S. v. Raddatz, 447 U.S. 667, 676 (1980).

       B. Magistrate Judge’s announced standard

       The Magistrate Judge twice stated that he was applying a standard whereby “the evidence

must be looked at in the light most favorable to the government.” This standard governs

appellate review of a trial court’s decision to suppress evidence, but the trial court has the

obligation in the first instance to assess the credibility of witnesses and determine the weight to

be given to the evidence presented. U.S. v. Hernandez, 847 F.3d 1257, 1263 (10th Cir. 2017).

       Mr. Mora-Alvarez argues that, because the Magistrate Judge announced an incorrect

standard, this Court should conduct its own de novo hearing. Such an argument has a superficial

appeal. To the extent that the Magistrate Judge was required to make findings about the

credibility of Trooper Gosnell, an argument could be made that the Magistrate Judge’s deference



                                                  5
to the Government forced the Magistrate Judge to credit testimony by Trooper Gosnell. In

contrast, had the Magistrate Judge applied the correct standard, the Magistrate Judge might have

chosen to discredit that same testimony. If the Magistrate Judge’s credibility findings are

suspect, Raddatz strongly implies that this Court should conduct a de novo hearing. 447 U.S. at

676 n. 7 (a trial court rejecting a Magistrate Judge’s credibility findings and substituting its own

assessment of witnesses’ credibility “without seeing and hearing the witness [ ] whose credibility

is in question could well give rise to serious questions”).

       But a careful review of the entire record reveals no credibility determination that bears

upon the issues raised. Mr. Mora-Alvarez notably argues in his Objections that the Magistrate

Judge “made no findings as to the credibility of Trooper Gosnell”. More importantly, Mr.

Mora-Alvarez makes no challenge to the truthfulness of Trooper Gosnell’s testimony, only to the

legal weight it should be given.

       The record here includes the transcript of Trooper Gosnell’s testimony, the audio

recording of the hearing, and the video cam recording taken from the dash camera of Trooper

Gosnell’s vehicle. The only difference between this Court’s review of the evidence and the

Magistrate Judge’s is that this Court lacked the ability to see Trooper Gosnell as he testified.

Given that there is no suggestion by Mr. Mora-Alvarez that the way he testified (how he sat, his

body language etc) would bear upon assessment of the truthfulness or believability of his

statements, it does not appear that a de novo hearing is necessary to make a de novo

determination on the Motion to Suppress. as to Trooper Gosnell’s credibility.

       Moreover, the Court also notes that Trooper Gosnell was the only witness at the hearing;

neither Mr. Mora-Alvarez nor any other witness testified that Trooper Gosnell’s testimony was

factually incorrect – e.g. that, contrary to Trooper Gosnell’s observations of Mr. Mora-Alvarez



                                                  6
as nervous and shaking during the stop, that Mr. Mora-Alvarez was, in fact, calm and collected.

Rather, Mr. Mora-Alvarez’s cross-examination and argument appeared to accept Trooper

Gosnell’s observations as correct, but contended that the Court should draw different conclusions

from those observations that Trooper Gosnell did. For example, Trooper Gosnell’s perceptions

that Mr. Mora-Alvarez was sweating and shaking are not disputed. Mr. Mora-Alvarez

challenges only Trooper Gosnell’s explanation of what he perceived to be the cause –

nervousness or some other explanation. In closing argument, counsel for Mr. Mora-Alvarez

argued:

               Mr. Mora-Alvarez is a sweaty guy . . . He’s a heavy guy, he’s
               sweaty, he’s in a desert. It’s 106 degrees outside. He’s being
               pulled over. He doesn’t have a lot of money. He’s obviously a
               blue-collar guy. He’s driving an old Camry with 60,000 miles on
               it that’s probably not in great condition because it’s got a whole
               bunch of air-fresheners in it. He’s not dressed like he has money.

Similarly, Mr. Mora-Alvarez does not dispute that Trooper Gosnell correctly observed that Mr.

Mora-Alvarez was wearing a thin red bracelet associated with the Catholica saint Santa Muerte.

He only disputes whether it is appropriate to conclude that the bracelet should be understood to

associate him with drug traffickers (who, Trooper Gosnell testified, are known to venerate Santa

Muerte), or whether it associates him with other law-abiding citizens (such as the LGBT

community) who also venerate Santa Muerte.

       Thus, Mr. Mora-Alvarez does not appear to challenge the truthfulness of Trooper

Gosnell’s statements as to what he observed, but instead Mr. Mora-Alvarez challenges the

weight or significance that should be given to such observations. Since those challenges were

raised by Mr. Mora-Alvarez in cross-examination and argument, this Court can consider them in

its de novo review without the need for another hearing.




                                                7
        C. Initial stop

        A traffic stop is a seizure under the Fourth Amendment, and thus the officer initiating it

must have reasonable suspicion that “this particular motorist violated any one of the multitude of

applicable traffic and equipment regulations of the jurisdiction.” U.S. v. Salas, 756 F.3d 1196,

1200-01 (10th Cir. 2014). Whether reasonable suspicion exists is an objective inquiry determined

by the totality of the circumstances and the officer’s subjective motivation for the stop is

irrelevant. Id. at 1201. The Government bears the burden of proving the reasonableness of the

officer’s suspicion at all pertinent stages of the encounter. U.S. v. Vance, 893 F.3d 763, 773 (10th

Cir. 2018).

        The Government contends that Trooper Gosnell had two, separate justifications for

stopping Mr. Mora-Alvarez’s vehicle: his observation of Mr. Mora-Alvarez traveling in the left

lane without overtaking (a violation of C.R.S. § 42-4-1013), and Mr. Mora-Alvarez following

too closely behind a truck (a violation of C.R.S. § 42-4-1008). Mr. Mora-Alvarez has made no

objection to the Magistrate Judge’s finding the initial stop was justified by either of these

violations, and thus, if either justification is supported by the record, the initial stop was lawful.

                A. Passing lane violation

        C.R.S. § 42-4-1013(1) provides that “a person shall not drive a motor vehicle in the

passing lane of a highway if the speed limit is sixty-five miles per hour or more unless such

person is passing other motor vehicles that are in a non-passing lane . . . unless the volume of

traffic does not permit the motor vehicle to safely merge into a non-passing lane.” The statute

goes on to define “passing lane” to be the left lane of a two-lane highway, and the right lane to

be a “non-passing lane.” C.R.S. § 42-4-1013(2). Trooper Gosnell’s dashcam was not on when

he observed Mr. Mora-Alvarez allegedly violate that statute, leaving Trooper Gosnell’s



                                                   8
testimony as the sole evidence establishing this infraction. Trooper Gosnell testified that the

speed limit on this section of highway was 75 mph, and that he observed Mr. Mora-Alvarez’s

vehicle “traveling in the left lane, not passing, just kind of hanging out.” On cross-examination,

Trooper Gosnell described the event in slightly more detail:

                there was a significant space between [some] commercial motor
                vehicles and, I believe, a pickup and a trailer and a van. When
                [Mr. Mora-Alvarez] first approached my location and then drove
                past my location, he was in the left lane between those two
                vehicles and the commercial motor vehicles, hanging out just
                behind the commercial motor vehicle, so he wasn’t actively
                passing; he was in the space between them in the left lane.

Mr. Mora-Alvarez did not cross-examine Trooper Gosnell on his observations about this point in

the incident, leaving his testimony unchallenged. In his Objections, Mr. Mora-Alvarez does not

argue that he was not traveling in the passing lane, but instead argues that Trooper Gosnell gave

“no testimony establishing the distance over which [Mr. Mora-Alvarez’s] vehicle is observed . .

. or the relative position of the semis it was in ‘close proximity to’,” such that “it is not possible

to judge whether ‘the volume of traffic’ would ‘permit [Mr. Mora-Alvarez’s vehicle to safely

merge into a non-passing lane.’”1

        Because there is neither argument or evidence to rebut Trooper Gosnell’s testimony as to

whether Mr. Mora-Alvarez was in the left lane without passing, the Court takes that testimony as

true. Mr. Mora-Alvarez’s argument that Trooper Gosnell failed to testify as to whether the

volume of traffic would have permitted Mr. Mora-Alvarez to return to a non-passing lane is



1
        Mr. Mora-Alvarez also argues that “a vehicle may lose its relative speed advantage when
passing carries momentarily onto an upgrade, yet be unable to safely merge to its right because
of the position of the traffic in that lane,” suggesting that this is a possible alternative explanation
for Trooper Gosnell’s observations. Had Mr. Mora-Alvarez taken the stand and testified that this
is what occurred, the outcome might be different. But he did not, and thus, the testimony of
Trooper Gosnell that a “significant space” existed for Mr. Mora-Alvarez to merge into once it
became clear that he would be unable to pass remains unchallenged.
                                                   9
without merit, as Trooper Gosnell unrebutted testimony was that “there was a significant space”

between the vehicles that would have allowed Mr. Mora-Alvarez to return to the right lane. Mr.

Mora-Alvarez’s argument that Trooper Gosnell did not testify about the distance over which he

observed Mr. Mora-Alvarez traveling at this time is irrelevant, as the statute does not dictate any

particular distance that a vehicle must travel in the passing lane before a violation occurs. Thus,

Trooper Gosnell’s unrebutted and unchallenged testimony establishes that he had a reasonable

suspicion to believe that Mr. Mora-Alvarez had violated C.R.S. § 42-4-1013(1), justifying the

initial stop.

                B. Following too closely

        C.R.S. § 42-4-1008(1) provides that “the driver of a motor vehicle shall not follow

another vehicle more closely than is reasonable and prudent, having due regard for the speed of

such vehicles and the traffic upon and the condition of the highway.” The statute does not

elaborate on the definition of “reasonable and prudent,” but Trooper Gosnell testified that he

typically considered that 1.6 seconds is the amount of time it takes to perceive a danger and

physically react to it (e.g. by applying the brakes), and that the Colorado Driver’s Handbook, a

non-binding guide for drivers, suggests that vehicles traveling at 60-65 mph maintain a

separation of at least three seconds.

        This portion of the encounter is captured on the dashcam video. Trooper Gosnell

approaches Mr. Mora-Alvarez’s vehicle beginning at approximately 15:40:08, at which point in

time Mr. Mora-Alvarez is driving behind a blue truck. Trooper Gosnell proceeds to pace Mr.

Mora-Alvarez’s vehicle, first pulling up along side it (at a speed of approximately 60-65 mph,

according to vehicle data displayed alongside the video), and then later dropping back behind it.

Approximately 50 seconds after Trooper Gosnell approached Mr. Mora-Alvarez’s vehicle, Mr.



                                                10
Mora-Alvarez pulled into the left lane and passed the blue truck, and Trooper Gosnell pulled Mr.

Mora-Alvarez over a short distance later.

       Although video images are subject to optical distortions such as foreshortening and

parallax, it is possible for this Court to approximate the distance between Mr. Mora-Alvarez’s

vehicle and the blue truck at various points in time by using the shadows of the vehicles, the lane

markings on the highway, and the time stamp on the video. For example, at 15:40:13 on the

video, the blue truck’s shadow – marking the rear of that vehicle – passes over a certain segment

of the dashed highway line. Stepping through the video, frame by frame, the shadow of the front

of Mr. Mora-Alvarez’s passes that same line segment at 15:40:14, one second (and perhaps

additional fractions thereof2) later. The gap between vehicles remains at approximately 1 to 1.5

seconds for at least 15 seconds more before Trooper Gosnell drops back and Mr. Mora-Alvarez

passes the truck.

       Admittedly, C.R.S. § 42-4-1008’s “reasonable and prudent” standard leaves considerable

discretion to the police officer enforcing it. But Mr. Mora-Alvarez did not challenge Trooper

Gosnell’s testimony that traffic enforcement training suggests that a gap of less than 1.6 seconds

between vehicles traveling at highway speeds is imprudent, and that Colorado’s non-binding

driver’s handbook suggests a gap of 3 seconds to be reasonable and safe.

       The Magistrate Judge relied on U.S. v. Hunter, 663 F.3d 1136, 1143 (10th Cir. 2011), in

which the 10th Circuit held that a police officer’s observation of a vehicle that was traveling at

highway speeds behind another vehicle with only a one-second gap provided sufficient cause to

stop that vehicle for violating Kansas’ similar following-too-closely statute. Mr. Mora-Alvarez



2
       The video’s time coding is limited to full seconds, not tenths or hundredths thereof.
Approximately 30 separate frames of video occur for each second of time recorded in the video’s
time coding.
                                                 11
argues in his Objections that Hunter is factually distinguishable because here, Trooper Gosnell

himself violated various aspects of Colorado’s traffic law -- excessive speed, driving in the

passing lane, etc. -- when approaching and pacing Mr. Mora-Alvarez, whereas the officer in

Hunter did not. The precise import of this argument is unclear. Trooper Gosnell’s own

vehicular (mis-)conduct would only be relevant to the extent it can be said to have caused Mr.

Mora-Alvarez to commit a vehicular infraction. Mr. Mora-Alvarez did not testify that Trooper

Gosnell’s driving caused him to follow the blue truck too closely and there does not appear to be

any correlation between Trooper Gosnell’s behavior and Mr. Mora-Alvarez’ behavior apparent

from the dashcam video recording. In the absence of evidence, the Court will not assume that a

police officer’s high-speed approach in the passing lane would reasonably cause a driver in the

right-hand lane to follow the vehicle in front of him more closely; if anything, the Court assumes

a prudent driver would reduce speed and await the police officer’s next action or instruction.

Accordingly, this Court agrees with the Magistrate Judge that Hunter supports the Government’s

contention that Trooper Gosnell had reasonable suspicion to stop Mr. Mora-Alvarez for

following too closely in violation of C.R.S. § 42-4-1008.

       D. Duration of initial stop

       Once a traffic stop is made, its duration must be limited to the scope and circumstances

that initially justified it. U.S. v. Wallace, 429 F.3d 969, 974 (10th Cir. 2005). However, if, in the

course of the stop, the officer acquires a particularized and objective basis for suspecting that the

person stopped is engaged in other criminal activity, the officer may extend the stop to

investigate further. U.S. v. Kitchell, 653 F.3d 1206, 1217-18 (10th Cir. 2011).

       The dashcam video reflects that, after speaking to Mr. Mora-Alvarez and obtaining his

documentation, Trooper Gosnell returns to his vehicle at approximately 15:45:00 to review Mr.



                                                 12
Mora-Alvarez’s papers. Trooper Gosnell testified that he typically conducts a check of the

NCIC/CCIC records “to check to see if it is a valid driver’s license [and] if they have any

warrants.” The record does not reflect how Trooper Gosnell conducts those checks and how

long they take. He also testified that, when he believes that he has a reasonable suspicion of

criminal activity, he also conducts, by telephone, a search of the EPIC database to see if “there’s

any ongoing current or past cases with any of the federal agencies,” and that he did so in this

case. At approximately 15:53:00, Trooper Gosnell can be heard discussing the situation with

another officer, Deputy Miller, who has arrived on scene. Thirty seconds later, Trooper Gosnell

exits his car and returns to speak with Mr. Mora-Alvarez to return his paperwork and deliver a

warning.

       It is not clear whether and to what extent Mr. Mora-Alvarez contends that the duration of

this portion of the stop violated his Fourth Amendment rights. Certainly, it cannot be disputed

that Trooper Gosnell was entitled to take a reasonable amount of time to verify the validity of

Mr. Mora-Alvarez’s license, registration, and insurance, and to ensure that he was not the subject

of any outstanding warrants. U.S. v. Moore, 795 F.3d 1224, 1228-29 (10th Cir. 2015). An

argument could be made – although it is not clear that Mr. Mora-Alvarez makes it – that if

Trooper Gosnell further delayed the stop beyond this point in order to consult the EPIC database,

that delay would constitute a Fourth Amendment violation unless Trooper Gosnell had a

reasonable suspicion to justify it. The parties argued, at some length, over whether Trooper

Gosnell’s observations about Mr. Mora-Alvarez and his vehicle supplied sufficient reasonable

suspicion for Trooper Gosnell to take some action, but it is unclear to the Court exactly what

action that was – that is, whether it was consulting the EPIC databases or performing the canine

search. See infra.



                                                13
       To the extent Mr. Mora-Alvarez is arguing that Trooper Gosnell needlessly prolonged

this initial detention by consulting the EPIC database, the Court finds that the record does not

support such a challenge. As noted above, the record is largely silent regarding the time Trooper

Gosnell spent performing routine license and warrant checks and how much time he spent

performing the search of the EPIC database. At best, the record seems to suggest that Trooper

Gosnell performs both tasks simultaneously. Thus, in the absence of evidence suggesting that

Trooper Gosnell completed the license and registration checks early, then waited to complete the

EPIC database checks before concluding the traffic stop with Mr. Mora-Alvarez, the Court

cannot conclude that Trooper Gosnell prolonged the stop in any way and thus, the Court need not

proceed to consider the question of whether Trooper Gosnell had reasonable suspicion to do so.3

       E. Conclusion of stop and additional questions

       Once the purpose of the initial stop has been completed – e.g. once the driver has been

ticketed, warned, or the purpose of the stop has otherwise been addressed – the driver must be

permitted to proceed. The officer may extend the stop beyond that point only if he has a

reasonable, articulatable suspicion of other crimes or where the driver voluntarily consents to

further questioning. Where the officer relies upon the driver’s consent to continue the encounter,

that consent must be given after it would otherwise appear to a reasonable person under the

circumstances that he would be free to leave or disregard the officer’s further questions. If a

consensual encounter has begun, the officer is not obligated to remind the driver that he does not

have to answer questions or that he is free to leave at any time, but if the driver has an objective




3
       To the extent that the record could support an argument by Mr. Mora-Alvarez that
Trooper Gosnell unduly prolonged this portion of the stop by consulting the EPIC database, the
Court would find, for most of the reasons set forth in Section F of this Opinion, that Trooper
Gosnell has reasonable suspicion to do so.
                                                 14
reason to believe that he or she is not free to end the conversation and proceed on his or her own

way, the driver’s consent will not support a continued detention. Wallace, 429 F.3d at 974-75.

       At 15:54:30, Trooper Gosnell returns Mr. Mora-Alvarez’s documents and states “You’re

free to go. That’s just a warning, alright? Do you have any questions for me?” Mr. Mora-

Alvarez apparently answers “no,” and Trooper Gosnell says, “Thank you for your time” and

begins to walk away from the car.4 Mr. Mora-Alvarez quickly calls Trooper Gosnell back to the

car, stating that he believes that Trooper Gosnell had not returned his registration. Trooper

Gosnell states that he believes he did, but goes back to his car to double-check. After a roughly

15-second search of his own car, Trooper Gosnell tells Deputy Miller, who is standing near Mr.

Mora-Alvarez’s car, “tell him to check his stuff.” A moment later, it appears that Mr. Mora-

Alvarez discovers that he did have his registration, and Deputy Miller informs Trooper Gosnell.

Trooper Gosnell returns to Mr. Mora-Alvarez’s car, verifies that Mr. Mora-Alvarez had his

registration, states “I thought I gave it back,” and then asks Mr. Mora-Alvarez “do you mind if I

ask you a few more questions?” Trooper Gosnell proceeds to ask whether “is there anything

illegal in the car that I should know about?” Trooper Gosnell proceeds to list off several types of

controlled substances, apparently receiving a “no” from Mr. Mora-Alvarez about each.

       The question of whether a defendant has voluntarily consented to continue a traffic stop

after it has concluded presents a question of fact to be determined from all of the circumstances.

Ohio v. Robinette, 519 U.S. 33, 40 (1996). Once the officer has returned the defendant’s




4
         Mr. Mora-Alvarez argues that Trooper Gosnell’s statement that he was “free to go” was a
lie, and that Trooper Gosnell’s modus operandi is to inform drivers that they are free to go when,
in fact, Trooper Gosnell fully intends to find a reason to continue to detain the driver and
effectuate a search of their vehicle. Even assuming that Mr. Mora-Alvarez is correct, Trooper
Gosnell’s subjective intentions are irrelevant to the Fourth Amendment analysis, which considers
only whether the stop was objectively justified. Kitchell, 653 F.3d at 1216.
                                                15
documents, the analysis turns on whether the defendant “has an objective reasons to believe that

he was not free to end his conversation with the law enforcement officer and proceed on his

way.” U.S. v. West, 219 F.3d 1171, 1176-77 (10th Cir. 2000). Among the circumstances that

might preclude a finding of voluntary consent might be “a coercive show of authority, such as

the presence of more than one officer, the display of a weapon, physical touching by the officer,

or his use of a commanding tone of voice indicating that compliance might be compelled.” Id.

         Here, the Court notes that, by the time Trooper Gosnell began asking additional questions

to Mr. Mora-Alvarez, he had already returned Mr. Mora-Alvarez’s documents and told him he

was free to go. The video reflects that Trooper Gosnell’s tone of voice was calm and casual

when he asked if he could ask Mr. Mora-Alvarez more questions, and he stood on the

passenger’s side of the vehicle, allowing Mr. Mora-Alvarez the ability to drive away at any time.

The only factor that even suggests a possible coercive presence was that of Deputy Miller,

standing approximately a foot away from the driver’s side door of Mr. Mora-Alvarez’s vehicle

with his arms crossed. In West, the 10th Circuit found that an officer’s presence near the

defendant’s vehicle did not convert the driver’s voluntary answers into coerced ones where the

officer “did not hold, detain, or block the vehicle” and where he did not “use[ ] a commanding or

threatening manner or tone of voice, display[ ] a weapon, or block the vehicle.” Id. at 1177.

Given the clear evidence on the video, this Court finds that Deputy Miller’s presence alone was

not sufficient to convert Mr. Mora-Alvarez’s voluntary continuation of the stop into a coerced

one, particularly after Trooper Gosnell had clearly informed Mr. Mora-Alvarez that he was free

to go.




                                                16
       F. The search

       At this point in time, Trooper Gosnell then asked Mr. Mora-Alvarez if he could search

the vehicle. Mr. Mora-Alvarez initially deflected the question, stating that he “really had to

pee.” Trooper Gosnell said that Mr. Mora-Alvarez could do so by the side of the road if he

wished. Trooper Gosnell then stated “I believe you are involved in criminal activity. I’d like to

search it to make sure you’re not.” Mr. Mora-Alvarez responded, “I’m not.” Trooper Gosnell

then asked again, “Can I search the vehicle?” Mr. Mora-Alvarez initially responded

affirmatively, but as soon as Trooper Gosnell stated that “it’s voluntary and you do have the right

to refuse,” Mr. Mora-Alvarez responded that “then I’d like to go.” At that point, Trooper

Gosnell stated that “I’m going to run my dog around the vehicle real quick.”

       Trooper Gosnell then had Mr. Mora-Alvarez step out of the vehicle and Trooper Gosnell

retrieved his canine unit from his car. The video shows Trooper Gosnell and the dog then circled

Mr. Mora-Alvarez’s vehicle twice. The first loop, Trooper Gosnell explained in testimony,

should “be pretty smooth unless they come into odor” of drugs, in which case the dog “will go

back and he will slow down, trying to locate the source.” The video shows that, on the first loop,

the dog moved quickly around the car, beginning at the driver’s door. The dog then paused near

the front passenger’s side, returned to the rear of the car, then went back to the passenger’s front

side. At the conclusion of the second pass, which Trooper Gosnell testified was a “detailed pass”

whereby the handler points out specific areas for the dog to inspect, Trooper Gosnell reported

that, although the dog did not give a “final indication” that it had specifically located the source

of an odor, he observed from the dog’s behavior that “there’s something underneath, real deep,

but [the dog] can’t figure out what the source is.” Based on the dog’s indication, Trooper

Gosnell and Deputy Miller proceeded to conduct a hand search of the vehicle, locating drugs.



                                                 17
       At this point in the encounter, there can be no dispute that Mr. Mora-Alvarez had ceased

any voluntary cooperation, requiring that the subsequent search of the vehicle be grounded in a

reasonable suspicion of criminal activity. Trooper Gosnell testified that his suspicion arose from

a variety of factors: (i) Mr. Mora-Alvarez’s atypical nervousness, sweating, and shaking; (ii) the

fact that Mr. Mora-Alvarez’s driver’s license was issued from California but his vehicle was

registered in Nevada, as drug couriers are often provided a vehicle from elsewhere to drive; (iii)

the fact that the vehicle’s insurance was issued to a different individual, Anna Gonzales (who

Mr. Mora-Alvarez indicated was his wife); (iv) that the vehicle was registered only recently, with

a salvage title, which Trooper Gosnell considered to be additional indicia of drug trafficking; (v)

an overwhelming odor of air freshener in the vehicle, a tactic used by drug traffickers to conceal

the scent of drugs; and (vi) that Mr. Mora-Alvarez was wearing a bracelet associated with Santa

Muerte, a saint associated with drug trafficking (and, as Mr. Mora-Alvarez’s counsel elicited on

cross-exam, many other law-abiding professions as well). Trooper Gosnell also considered the

information he had received about Mr. Mora-Alvarez being involved in a civil forfeiture action

involving the DEA, and his confusion about whether he had received his registration at the end

of the initial stop to be an example of “tunnel vision,” which can be an additional indication of

prolonged nervousness.

       In Moore, the 10th Circuit noted found that an officer’s reasonable suspicion of criminal

activity was sufficient when it was based on observations of the subject’s “extreme and persistent

nervousness” (over and above the typical degree of nervousness that most persons evidence

when interacting with law enforcement), evidence that the subject had prior involvement with

criminal activity, and the recent registration of the subject’s vehicle. 795 F.3d at 1230-31. Each

of these factors, to some degree, were present here (treating Mr. Mora-Alvarez’s involvement



                                                18
with a DEA currency forfeiture case as a connection to, if not actual conviction of, criminal

activity). Other cases have noted that a strong odor of air freshener is another factor that may

also contribute to reasonable suspicion of drug trafficking. U.S. v. West, 219 F.3d 1171, 1178-79

(10th Cir. 2000). Ultimately, the standard of “reasonable suspicion” is “not meant to be an

onerous” one. Moore, 795 F.3dat 1232. Taking the various factors articulated by Trooper

Gosnell, the Court finds that Trooper Gosnell had a sufficiently-articulated reasonable suspicion

that Mr. Mora-Alvarez was engaged in drug trafficking to continue the stop over Mr. Mora-

Alvarez’s objection to allow a canine search of the vehicle. Mr. Mora-Alvarez is correct that

each of these factors, examined alone, could also be justified with an innocent explanation, but

the Court is satisfied that, taken together, the circumstances suffice to meet the “reasonable

suspicion” standard.

       That leaves only the question of whether a hand search of the vehicle was justified by the

canine unit’s preliminary alert but failure to deliver a final alert. The Court notes that Mr. Mora-

Alvarez’s Objections do not specifically challenge the Magistrate Judge’s recommendation that

the Court find the canine search provided sufficient cause for the officers’ final hand search of

Mr. Mora-Alvarez’s vehicle. In any event, Trooper Gosnell testified that he observed several

behaviors from the canine unit – e.g. “head snaps” and increased breathing -- that are indicative

of the dog sensing the presence of prohibited narcotics. However, the canine unit did not give a

“final indication” of an alert. In Moore, the 10th Circuit explained that “an alert, or a change in a

dog’s behavior in reaction to the odor of drugs, is sufficient to establish probable cause to search

a vehicle, and that a final indication is not necessary. 795 F.3d at 1232.




                                                 19
                                           CONCLUSION

        Accordingly, upon de novo consideration, the Court finds that Trooper Gosnell had

sufficient cause to initiate the traffic stop and to continue with that stop at each critical phase.

Because the Government has shown that Trooper Gosnell’s search did not violate the Fourth

Amendment, Mr. Mora-Alvarez’s Objections (# 56) are overruled and his Motion to Suppress

(#4) is denied. The parties shall promptly contact Magistrate Judge Gallagher to schedule further

proceedings in this action, consistent with the Speedy Trial Act.

                Dated this 14th day of December, 2018.

                                                        BY THE COURT:




                                                        Marcia S. Krieger
                                                        Chief United States District Judge




                                                  20
